JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-15-00573-CV

    COLE DISTRIBUTION, INC., COLE CHEMICAL & DISTRIBUTING, INC.,
  PRINCESS PROPERTIES LIMITED PARTNERSHIP, COLE INTERNATIONAL,
                 INC., AND DONNA F. COLE, Appellants

                                            V.

 VEXAPAK L.L.C., ANTONIO GONZALEZ CORTEX AKA ANTONIO GONZALEZ
JR. AKA ANTONIO D. GONZALEZ AKA ANTONIO D. GONZALEZ CORTES AND
              ANTONIO GONZALEZ CARDENAS, Appellees

    Appeal from the 125th District Court of Harris County (Tr. Ct. No. 2008-27646)

      After inspecting the record of the court below, it is the opinion of this Court that it
has no jurisdiction over the appeal. It is therefore CONSIDERED, ADJUDGED, and
ORDERED that the appeal be dismissed.

      The Court orders that Appellants pay all costs incurred by reason of this appeal.

      The Court orders that this decision be certified below for observance.

Judgment rendered November 24, 2015.
Judgment rendered by panel consisting of Justices Jennings, Keyes, and Bland.   y